Case 1:21-cr-20442-TLL-PTM ECF No. 1, PagelD.1 Filed 07/07/21 Page 1 of 4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

UNITED STATES OF AMERICA,
Case: 1:21-cr-20442
. Judge: Ludington, Th L.
Plaintiff, MJ: Morris, Patricia aie
Filed: 07-07-2021
V. INDI USA v. Thomas Berry (tt)
THOMAS DENNIS BERRY, Violation:
18 U.S.C. § 2252A(a)(5)(B)
Defendant.
/
INDICTMENT | L E
JUL 07 2021
THE GRAND JURY CHARGES:
U.S. DISTRICT COURT
FLINT, MICHIGAN
COUNT ONE

(Possession of Child Pornography Involving a Prepubescent Minor

or a Minor Who Had Not Attained 12 Years of Age)
18 U.S.C. § 2252A(a)(5)(B) and (b)(2)

On or about July 31, 2020, in the Eastern District of Michigan, Thomas
Dennis Berry, knowingly possessed material that contained an image of child
pornography, as defined in Title 18, United States Code, Section 2256(8)(A),
involving a prepubescent minor and a minor who had not attained 12 years of age,
and which was shipped or transported using any means or facility of interstate or

foreign commerce or in or affecting interstate or foreign commerce by any means,

including by computer, and that was produced using materials that have been

®

 
Case 1:21-cr-20442-TLL-PTM ECF No. 1, PagelD.2 Filed 07/07/21 Page 2 of 4

mailed, or shipped or transported in or affecting interstate or foreign commerce by

any means, including by computer.

All in violation of Title 18, United States Code, Sections 2252A(a)(5)(B)

and (b)(2).
FORFEITURE ALLEGATION
18 U.S.C. § 2253(a) and 18 U.S.C. § 2428
1. The allegations contained in Count One of this Indictment are hereby

re-alleged and incorporated by reference for the purpose of alleging forfeiture
pursuant to Title 18, United States Code, Section 2253(a) and Section 2428.
2. As aresult of the foregoing violation of Title 18, United States Code,
Section 2252A(a)(5)(B), defendant shall forfeit:
(a) any visual depiction described in section 2251, 2251A, or 2252, 2252A,
2252B, or 2260 of this chapter, or any book, magazine, periodical, film,
videotape, or other matter which contains any such visual depiction, which
was produced, transported, mailed, shipped or received in violation of this
chapter;
(b) any property, real or personal, constituting or traceable to gross profits or
other proceeds obtained from such offense; and
(c) any property, real or personal, used or intended to be used to commit or

to promote the commission of such offense or any property traceable to such

property.

 

 
Case 1:21-cr-20442-TLL-PTM ECF No. 1, PagelD.3 Filed 07/07/21 Page 3 of 4

6 3. Property subject to forfeiture to the United States includes, but is not
limited to, the following:
(a) Motorola cell phone model XT1765
(b) ZTE cell phone model Z798BL
(c) Dell Latitude laptop computer
(d) USB storage drive
(e) Samsung cell phone
(f) Dell tower

THIS IS A TRUE BILL

® s/GRAND JURY FOREPERSON

SAIMA S. MOHSIN
Acting United States Attorney

ANTHONY VANCE
Assistant United States Attorney
Chief, Branch Offices

s/WILLIAM J. VAILLIENCOURT, JR.
WILLIAM J. VAILLIENCOURT, JR.
Assistant United States Attorney

P39115

101 First Street, Suite 200

Bay City, MI 48708

Phone: (989) 895-5712

Email: William.vailliencourt@usdoj.gov

@ _ Dated: July 7, 2021

 
Case 1:21-cr-20442-TLL-PTM. ECF No. 1, PagelD.4 Filed 07/07/21 Page 4 of 4

. . : : 1:21-cr-20442
Companion Case information MUST be completed by AUSA Sade: Ludington, Thomas L.

United States District Court imi MJ: Morris, Patricia T.
Eastern District of Michigan Criminal Case Cover Filed: 07-07-2021

INDI USA v. Thomas Berry (tt)

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

 

 

  

: Companion Case Number:

 

This may be a companion case based upon LCrR 57.10 (b)(4)*: Judge Assigned:

 

0 Yes X No AUSA’s Initials: | WJV

 

 

Case Title: USA v. Thomas Dennis Berry
County where offense occurred: Saginaw

Check One: X Felony (1 Misdemeanor OO Petty

X__Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number:]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

Superseding Case Information

 

 

Superseding to Case No: Judge:
O Corrects errors; no additional charges or defendants.
O Involves, for plea purposes, different charges or adds counts.
O Embraces same subject matter but adds the additional defendants or charges below:
Defendant name Charges Prior Complaint (if applicable)

 

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

s/William J. Vailliencourt, Jr.
Date: July 7, 2021 William J. Vailliencourt, Jr.
Assistant United States Attorney
101 First Street, Suite 200, Bay City, MI 48708
Phone: 989-895-5712
Fax: 989-895-5790
E-Mail address: William.vailliencourt@usdoj.gov
Attorney Bar #: P-39115

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, (2) the same or related parties are present, and the cases arise out of the
| same transaction or occurrence. Cases may be companion cases even though one of them may have already been terminated.

 
